Citation Nr: 0806198	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  04-09 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1970 to November 
1973.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2003 rating decision of the New York, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO) - which granted service connection for diabetes mellitus 
and assigned a 20 percent evaluation retroactively effective 
from October 15, 1993, the date of receipt of the veteran's 
claim for this condition.  He appealed for a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

VA scheduled the veteran to testify at a June 2006 hearing at 
the RO before a Veterans Law Judge (VLJ) of the Board.  But 
without explanation, he failed to appear for the hearing, and 
neither he nor his representative has requested to have the 
hearing rescheduled.  So the Board deems his hearing request 
withdrawn.  38 C.F.R. § 20.704(d) (2007).

A September 2006 Board remand directed the Appeals Management 
Center (AMC) to:  (1) send a corrective Veterans Claims 
Assistance Act (VCAA) notice under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(b), including an explanation of the 
information or evidence needed to establish a disability 
rating and effective date for the claim on appeal as outlined 
by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); (2) obtain medical treatment records from Dr. 
B.F. dated since 2004; and (3) schedule the veteran for a VA 
examination to determine the current severity of his diabetes 
mellitus.  The AMC completed that development, continued to 
deny the claim, and returned the case to the Board for 
further appellate consideration.




FINDINGS OF FACT

1.  A rather recent VA examination in March 2007, on remand, 
found the veteran's diabetes mellitus requires a restricted 
diet and insulin but does not necessitate a restriction on 
activities.

2.  At the conclusion of that March 2007 VA examination, the 
veteran also received a diagnosis of diabetic nephropathy, 
but this condition since has been service connected and rated 
at the noncompensable level.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 20 percent 
for diabetes mellitus.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.115b, 4.119, Diagnostic Codes 7535, 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and AMC in November 2002, September 2003, and October 
2006:  (1) informed the veteran of the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informed him of the information and evidence that 
VA would obtain and assist him in obtaining; (3) informed him 
of the information and evidence he was expected to provide; 
and (4) requested that he provide any evidence in his 
possession pertaining to his claim, or something to the 
effect that he should "give us everything you've got 
pertaining to your claim."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).

Post remand, VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
AMC complied with the requirements in Dingess, post remand, 
when it sent the VCAA notice letter in October 2006 
discussing the downstream disability rating and effective 
date elements of the claim - which, keep in mind, initially 
arose in the context of the veteran trying to establish his 
underlying entitlement to service connection.  And after 
providing this additional notice in October 2006, the AMC 
went back and readjudicated the downstream claim for a higher 
initial disability rating in the August 2007 supplemental 
statement of the case (SSOC).  This is important to point out 
because the Federal Circuit Court recently held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).



If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claim under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the veteran and his representative.  
In addition, VA furnished the veteran a compensation 
examination, post remand, to determine the current severity 
of his diabetes mellitus.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 
(1995); VAOPGCPREC 11-95 (April 7, 1995); and Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the Board 
finds that no further assistance is needed to meet the 
requirements of the VCAA or Court.

Whether the Veteran is Entitled to an Initial Rating Higher 
than 20 percent for his Diabetes Mellitus

As already mentioned, the RO granted service connection for 
diabetes mellitus associated with herbicide exposure in the 
January 2003 decision at issue and assigned an initial 
20 percent rating retroactively effective from October 15, 
1993.  The veteran disagreed with that effective date, and in 
a July 2004 rating decision the RO granted his claim for an 
earlier effective date of August 24, 1993 on the basis of 
clear and unmistakable error (CUE).  His appeal concerns his 
request for a higher initial rating.  So as alluded to, VA 
has to consider whether his rating should be "staged" to 
compensate him for times since the effective date of his 
award when his diabetes may have been more severe than at 
other times during the course of his appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).



Governing Statutes and Regulations

VA determines ratings for service-connected disabilities by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, VA assigns the higher evaluation 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, VA assigns the lower rating. 
 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, VA resolves any reasonable doubt in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, VA must take into account 
the veteran's entire medical history and circumstances when 
determining the appropriate rating.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

VA evaluates diabetes mellitus under 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2007).  Diagnostic Code 7913 provides a 
20 percent when the condition requires insulin and restricted 
diet, or; oral hypoglycemic agent and restricted diet.

A higher 40 percent rating requires insulin, restricted diet, 
and regulation of activities.

A 60 percent rating requires more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.

A 100 percent rating requires more than one daily injection 
of insulin, restricted diet, and regulation of activities, 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.

Note (1) in this code indicates to evaluate compensable 
complications of the diabetes separately unless they are part 
of the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under DC 7913.

Analysis

To determine the severity of his diabetes mellitus, post 
remand, VA furnished the veteran a compensation examination 
in March 2007.  The examiner noted a medical history of no 
ketoacidosis or hypoglycemic reactions in the past year, a 
restricted diet, no restriction on activities, insulin 
treatment, and visits to a diabetic care provider every two 
months.  Objective findings indicated a normal neurological, 
eye, skin, and extremities examination.  Diagnostic and 
clinical tests revealed fasting blood sugars of HBA1C of 7.0, 
blood sugar 116, BUN 23, creatinine 1.3 and microalbumin of 
97.8.  

The examiner provided a diagnosis of diabetes mellitus with 
identified complications of diabetic nephropathy.  The 
examiner also diagnosed hypertension, but this condition was 
discovered prior to the diabetes mellitus.  The examiner 
indicated the veteran is independent in the activities of 
daily living and that the examination found no evidence of 
functional impairment due to this condition.

To establish entitlement to the next higher evaluation of 40 
percent under Diagnostic Code 7913, the evidence must show 
the veteran's diabetes mellitus requires insulin, a 
restricted diet, and regulation of activity.  However, a 
review of his treatment records and the report of his VA 
examination in March 2007 reveals his diabetes mellitus 
requires a restricted diet and insulin, but does not 
necessitate a restriction on activities.  Hence, since all 
three requirements for a higher 40 percent rating are not 
met, he cannot receive this greater rating.  See Melson v. 
Derwinski, 1 Vet. App. 334 (June 1991) (use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met).



Thus, inasmuch as 20 percent represents the maximum level of 
disability for this condition since the effective date of the 
award, the rating may not be increased beyond this level - 
so not "staged" under Fenderson.

The March 2007 VA examination revealed the veteran has a 
residual complication of his diabetes mellitus - diabetic 
nephropathy.  VA rates diabetic nephropathy under Diagnostic 
Code 7535 for toxic nephropathy.  See 38 C.F.R. § 4.115b 
(2007).   Diagnostic Code 7535 indicates that nephropathy 
should be rated as renal dysfunction.  The Rating Schedule 
provides a 30 percent rating for renal dysfunction where 
albumin is constant or recurrent with hyaline and granular 
casts or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under Diagnostic 
Code 7101.  As noted previously, the veteran's laboratory 
tests indicate there is microalbumin in his urine and a 
mildly elevated creatinine level.  However, this evidence 
only warrants a zero percent (i.e., noncompensable) rating 
under DC 7535 when, as here, there is only an indication of 
casts with a history of acute nephritis or hypertension 
noncompensable under DC 7101.  In addition, the Board points 
out that the veteran's hypertension bears no relationship to 
his military service, including by way of a service-connected 
disability as he had hypertension prior to his diagnosis of 
diabetes mellitus.  See 38 C.F.R. § 3.310 (2007), permitting 
service connection for disability that is proximately due to, 
the result of, or chronically aggravated by a service-
connected condition.  The mere fact that the hypertension 
predated the diabetes necessarily means the diabetes did not 
cause or otherwise contribute to the hypertension.  
Therefore, although diabetic nephropathy is present as a 
complication of the service-connected diabetes mellitus, it 
only warrants a noncompensable rating and therefore cannot be 
rated separately.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913, Note 1.

Lastly, there is nothing in the record to distinguish this 
case from the cases of numerous other veterans who are 
subject to the schedular rating criteria for the same 
disability.  Thus, the Board finds that the 20 percent 
schedular rating adequately compensates the veteran for the 
average impairment of earning capacity due to his service-
connected diabetes mellitus.  He has not been hospitalized 
frequently for treatment of this condition; instead, the vast 
majority of his treatment has been on an outpatient basis, 
not as an inpatient, other than, for example, following his 
diabetic coma in 1985.  The 20 percent schedular rating he 
has is, itself, a concession that his disability causes some 
significant impairment in his earning capacity.  
See 38 C.F.R. § 4.1 indicating that, generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Therefore, in the 
absence of factors suggesting that he might be entitled to an 
even higher rating (meaning higher than the 20 percent under 
§ 4.119), the Board finds that the criteria are not met for 
submission of this case for consideration of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

For these reasons and bases, the preponderance of the 
evidence is against the claim for an initial rating higher 
than 20 percent for the diabetes mellitus.  Since the 
preponderance of the evidence is against the claim, there is 
no reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

The appeal is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


